Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on [7/27/20, 5/29/20, 2/19/20] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Haoliang Chen on 1/25/21.
The claims have been amended as follows:

1. (Currently Amended) A data transmission method, comprising:
obtaining, by a terminal device, first configuration information, wherein the first configuration information comprises at least one first bearer identifier and path configuration information corresponding to the first bearer identifier, [[and]] 
, and 
wherein the first bearer identifier is at least one of a flow identifier, a sidelink bearer identifier, an evolved radio access bearer (E-RAB) identifier (ID), or a service type identifier;
obtaining, by the terminal device, first service data and a second bearer identifier corresponding to the first service data, wherein the second bearer identifier is at least one of a flow identifier, a sidelink bearer identifier, an E-RAB ID, or a service type identifier;
selecting, by the terminal device, a transmission path for the first service data based on the first bearer identifier, the second bearer identifier, and the path configuration information; and
transmitting, by the terminal device, the first service data on the transmission path.

2. (Previously Presented) The method according to claim 1, wherein the selecting, by the terminal device, a transmission path for the first service data based on the first bearer identifier, the second bearer identifier, and the path configuration information comprises:
selecting, by the terminal device and at a first protocol layer, the transmission path for the first service data based on the first bearer identifier, the second bearer identifier, and the path configuration information.

3. (Canceled) 

4. (Original) The method according to claim 1, wherein the selecting, by the terminal device, a transmission path for the first service data based on the first bearer identifier, the second bearer 
when the second bearer identifier is the first bearer identifier, selecting, by the terminal device, the transmission path for the first service data based on the path configuration information.

5. (Previously Presented) The method according to claim 1, wherein the path configuration information comprises at least one of first indication information, second indication information, third indication information, or fourth indication information, wherein the first indication information is used to indicate that the transmission path is a sidelink transmission path, wherein the second indication information is used to indicate that the transmission path is a network device forwarding transmission path, wherein the third indication information is used to indicate that the transmission path is a sidelink transmission path and a network device forwarding transmission path, and wherein the fourth indication information is used to indicate that the transmission path is a sidelink transmission path or a network device forwarding transmission path.

6. (Previously Presented) The method according to claim 5, wherein the selecting, by the terminal device, a transmission path for the first service data based on the first bearer identifier, the second bearer identifier, and the path configuration information comprises at least one of the following manners:
when the second bearer identifier is the first bearer identifier and when the path configuration information comprises the first indication information, selecting, by the terminal device, the sidelink transmission path as the transmission path;
when the second bearer identifier is the first bearer identifier and when the path configuration information comprises the second indication information, selecting, by the terminal device, the 
when the second bearer identifier is the first bearer identifier and when the path configuration information comprises the third indication information, selecting, by the terminal device, the sidelink transmission path and the network device forwarding transmission path as the transmission path; or
when the second bearer identifier is the first bearer identifier and when the path configuration information comprises the fourth indication information, selecting, by the terminal device, the sidelink transmission path or the network device forwarding transmission path as the transmission path.

7. (Previously Presented) The method according to claim 1, wherein the path configuration information comprises at least one of fifth indication information or sixth indication information, wherein the fifth indication information is any one of a sidelink bearer identifier, a service type identifier, a service identifier, or a first logical channel identifier, and wherein the sixth indication information is a data radio bearer identifier or a second logical channel identifier; and
wherein the selecting, by the terminal device, a transmission path for the first service data based on the first bearer identifier, the second bearer identifier, and the path configuration information comprises at least one of the following manners:
      when the second bearer identifier is the first bearer identifier and when the path configuration information comprises the fifth indication information, selecting, by the terminal device, a corresponding sidelink transmission path as the transmission path based on the fifth indication information; or
      when the second bearer identifier is the first bearer identifier and when the path 

8. (Previously Presented) The method according to claim 1, wherein when the transmission path comprises the sidelink transmission path, before the selecting, by the terminal device, a transmission path for the first service data based on the first bearer identifier, the second bearer identifier, and the path configuration information, the method further comprises:
obtaining, by the terminal device, first parameter information, wherein the first parameter information comprises at least one of a first source identifier, a first destination identifier, or first priority information; and
wherein the transmitting, by the terminal device, the first service data on the transmission path comprises:
      generating, by the terminal device, a first media access control (MAC) protocol data unit based on the first parameter information and the first service data, wherein the first service data and the first parameter information are encapsulated in the first MAC protocol data unit; and
      sending, by the terminal device, the first MAC protocol data unit on the transmission path.

9. (Previously Presented) The method according to claim 1, wherein before the selecting, by the terminal device, a transmission path for the first service data based on the first bearer identifier, the second bearer identifier, and the path configuration information, the method further comprises:
obtaining, by the terminal device, second configuration information, wherein the second configuration information comprises the second bearer identifier and second parameter 
wherein the transmitting, by the terminal device, the first service data on the transmission path comprises:
      when the second bearer identifier is the first bearer identifier, generating, by the terminal device, a second MAC protocol data unit based on the second parameter information and the first service data, wherein the first service data and the second parameter information are encapsulated in the second MAC protocol data unit; and
      sending, by the terminal device, the second MAC protocol data unit on the transmission path.

10. (Currently Amended) A data transmission method, comprising:
determining, by a network device, first configuration information, wherein the first configuration information comprises at least one first bearer identifier and path configuration information corresponding to the first bearer identifier, [[and]] 
wherein the path configuration information corresponding to the first bearer identifier comprises at least one of a sidelink transmission path and a network device forwarding transmission path, and 
wherein the first bearer identifier is at least one of a flow identifier, a sidelink bearer identifier, an evolved radio access bearer (E-RAB) identifier (ID), or a service type identifier; and
sending, by the network device, the first configuration information to a terminal device, wherein the first configuration information is a reference element used by the terminal device to 

11. (Original) The method according to claim 10, wherein the determining, by a network device, first configuration information comprises:
determining, by the network device, the first configuration information at a non-access stratum.

12. (Currently Amended) A terminal device, comprising:
at least one processor;
a memory storing instructions executable by the at least one processor, wherein the instructions, when executed by the at least one processor, instruct the at least one processor to:
      obtain first configuration information, wherein the first configuration information comprises at least one first bearer identifier and path configuration information corresponding to the first bearer identifier, [[and]] 
wherein the path configuration information corresponding to the first bearer identifier comprises at least one of a sidelink transmission path and a network device forwarding transmission path, and 
wherein the first bearer identifier is at least one of a flow identifier, a sidelink bearer identifier, an evolved radio access bearer (E-RAB) identifier (ID), or a service type identifier;
      obtain first service data and a second bearer identifier corresponding to the first service data, wherein the second bearer identifier is at least one of a flow identifier, a sidelink bearer identifier, an E-RAB ID, or a service type identifier; and
      select a transmission path for the first service data based on the first bearer identifier, the 
a transceiver, configured to transmit the first service data on the transmission path.

13. (Previously Presented) The terminal device according to claim 12, wherein the instructions further instruct the at least one processor to:
select, at a first protocol layer, the transmission path for the first service data based on the first bearer identifier, the second bearer identifier, and the path configuration information.

14. (Canceled) 

15. (Previously Presented) The terminal device according to claim 12, wherein the instructions further instruct the at least one processor to:
when the second bearer identifier is the first bearer identifier, select the transmission path for the first service data based on the path configuration information.

16. (Previously Presented) The terminal device according to claim 12, wherein the path configuration information comprises at least one of first indication information, second indication information, third indication information, or fourth indication information, wherein the first indication information is used to indicate that the transmission path is a sidelink transmission path, wherein the second indication information is used to indicate that the transmission path is a network device forwarding transmission path, wherein the third indication information is used to indicate that the transmission path is a sidelink transmission path and a network device forwarding transmission path, and wherein the fourth indication information is used to indicate that the 

17. (Previously Presented) The terminal device according to claim 16, wherein the instructions further instruct the at least one processor to perform at least one of the following steps:
when the second bearer identifier is the first bearer identifier and when the path configuration information comprises the first indication information, select the sidelink transmission path as the transmission path;
when the second bearer identifier is the first bearer identifier and when the path configuration information comprises the second indication information, select the network device forwarding transmission path as the transmission path;
when the second bearer identifier is the first bearer identifier and when the path configuration information comprises the third indication information, select the sidelink transmission path and the network device forwarding transmission path as the transmission path; or
when the second bearer identifier is the first bearer identifier and when the path configuration information comprises the fourth indication information, select the sidelink transmission path or the network device forwarding transmission path as the transmission path.

18. (Previously Presented) The terminal device according to claim 12, wherein the path configuration information comprises at least one of fifth indication information or sixth indication information, wherein the fifth indication information is any one of a sidelink bearer identifier, a service type identifier, a service identifier, or a first logical channel identifier, and wherein the sixth indication information is a data radio bearer identifier or a second logical channel identifier; and
wherein the instructions further instruct the at least one processor to perform at least one of 
      when the second bearer identifier is the first bearer identifier and when the path configuration information comprises the fifth indication information, select a corresponding sidelink transmission path as the transmission path based on the fifth indication information; or
      when the second bearer identifier is the first bearer identifier and when the path configuration information comprises the sixth indication information, select a corresponding network device forwarding transmission path as the transmission path based on the sixth indication information.

19. (Previously Presented) The terminal device according to claim 12, wherein when the transmission path comprises the sidelink transmission path, the instructions further instruct the at least one processor to: 
obtain first parameter information, wherein the first parameter information comprises at least one of a first source identifier, a first destination identifier, or first priority information;
generate a first media access control (MAC) protocol data unit based on the first parameter information and the first service data, wherein the first service data and the first parameter information are encapsulated in the first MAC protocol data unit; and
wherein the transceiver is further configured to send the first MAC protocol data unit on the transmission path.

20. (Previously Presented) The terminal device according to claim 12, wherein the instructions further instruct the at least one processor to: 
obtain second configuration information, wherein the second configuration information 
when the second bearer identifier is the first bearer identifier, generate a second MAC protocol data unit based on the second parameter information and the first service data, wherein the first service data and the second parameter information are encapsulated in the second MAC protocol data unit; and
wherein the transceiver is further configured to send the second MAC protocol data unit on the transmission path.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Regarding independent claims 1, 10, 12, the prior art of record, specifically Hong; Wei et al. (US 20190132770 A1) A data transmission method, comprising:
obtaining, by a terminal device, first configuration information, wherein the first configuration information comprises at least one first bearer identifier and path configuration information corresponding to the first bearer identifier, wherein the path configuration information corresponding to the first bearer identifier comprises at least one of a sidelink transmission path or a network device forwarding transmission path, and wherein the first bearer identifier is at least one of a flow identifier, a sidelink bearer identifier, an evolved radio access bearer (E-RAB) identifier (ID), or a service type identifier; (paragraphs; 35-39);
obtaining, by the terminal device, first service data and a second bearer identifier corresponding to the first service data, wherein the second bearer identifier is at least one of a flow identifier, a sidelink bearer identifier, an E-RAB ID, or a service type identifier; selecting, by the terminal device, a transmission path for the first service data based on the first bearer identifier, the second bearer identifier, and the path configuration information; and transmitting, by the terminal device, the first service data on the transmission path. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-2, 4-13, 15-20 are patentable.    
Conclusion
	The prior art made of record and not relied upon is considered relevant to applicant's specification: ALLIANCE, NGMN. "NGMN 5G PRE-COMMERCIAL NETWORKS TRIALS." (2018). The focus of this document is to evaluate the performance of 5G new radio (NR) which is based on the 3GPP standard. The main purpose of this document is to assess and benchmark the performance of the 3GPP compliant 5G NR. Initially the focus is on phase 1 (release 15) of the 5G NR standardisation which focuses on enhanced mobile broadband (eMBB) and some aspects of ultra-reliable low latency communications (URLLC).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARAD RAMPURIA/
Primary Examiner
Art Unit 2413